DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The examiner notes that claims 1, 4-7 and 9 are indicated as “currently amended”.   Of these only claim 1 includes markings indicating changes to the claims and the limitations for claims 4-7 and 9 appear to be the same as those previously presented on 8/18/2020.  The examiner assumes that claims 4-7 and 9 have not been further amended and should have the status identifier of “previously presented”.
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., digitally removing objects outside of a selected distance range, based on a disparity map) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  While the claim as currently written does require “including a digital image processing system that creates a disparity map, detects, and digitally removes portions of the visual image”; the digitally removed is not required to be based on the 
Claim Rejections - 35 USC § 102/35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4 ,5, 7, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Peli et al (US Publication 2017/0087023) or, in the alternative, under 35 U.S.C. 103 as obvious over Khokhlov (US Patent 9,811,916).
Referring to Claim 1, Peli et al teaches a visual prosthesis comprising a camera for producing a visual image (e.g. Paragraph [0010] discloses detection apparatus includes stereo (multiple) cameras and Figure 1, Element 102); a video processor receiving data from the camera and including a digital image processing system that creates a disparity map, detects and digitally removes portions of the visual image that represent information outside of a preset range of depth form the visual prosthesis user,  and producing stimulation signals based on a portion of the visual image found within the range of depths from the visual prosthesis user (e.g. Figure 1, Element 104 and Paragraphs [0091-0094], and Figures 2A-2C and Paragraph [0010], [0023], [0081], and [0085] discloses converting the images into signals suitable for a visual prosthesis); user controls adapted to control the range of depth (e.g. Paragraph [0025] discloses the distance is selected by the user); an implantable neurostimulator configured to stimulate visual neural tissue in accordance to the stimulation signals (e.g. Paragraphs [0005] and [0082] discloses the visual prosthesis is implanted and delivers the image signal to the patient and Figures 2A-2C images on the right).  	
 	In the alternative that the disparity map precludes an initial step of blurring.  Khokhlov teaches that it is known to use a processor to create a disparity map from stereo cameras and to detect and digitally remove portions of the visual image that represent information outside of a preset range of depth as set forth in Column 3 lines 33-53, Column 5 lines 18-46 and 

Referring to Claim 4, Peli et al or Peli et al in view of Khokhlov teaches the visual prosthesis according to claim 1, wherein a second camera with the camera for producing a visual image form stereo cameras and provide depth information to the image processing system (e.g. Paragraphs [0010], [0091] and [0092] and Khokhlov Column 3 lines 33-53).

Referring to Claim 5, Peli et al or Peli et al in view of Khokhlov teaches the visual prosthesis according to claim 1, wherein the camera is configured to be mounted on, and move with, a visual prosthesis user's head (e.g. Paragraph [0005] and [0138] discloses head mounted camera and Figure 8C illustrates the output changes based on depth of the object changes resulting from the user moving closer to the object).	
Referring to Claim 7, Peli et al or Peli et al in view of Khokhlov teaches the visual prosthesis according to claim 4, wherein the digital image processing system applies a disparity 
Referring to Claim 11, Peli et al or Peli et al in view of Khokhlov teaches the visual prosthesis according to claim 1, wherein the stimulation signals are based on the presence or absence of an object within the range of depth, regardless of the luminance level of the object (e.g. Figures 2A-2C and 8C).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peli et al (US Publication 2017/0087023) in view of Khokhlov (US Patent 9,811,916) or, in the alternative, further in view of Bradski et al (US Publication 2016/0026253).
Referring to Claim 6, Peli et al or Peli et al in view of Khokhlov teaches the visual prosthesis according to claim 1, further comprising an inertial sensor to provide orientation information of the camera to the digital image processing system (e.g. Figure 1, Element 110 and Paragraph [0078] discloses sensors such as gyroscopes).
 	Additionally, in the alternative, Bradski et al teaches that it is known to use a visual prosthesis with cameras (e.g. Figure 3, Element 32), depth sensing (e.g. Paragraph [0204]) of objects, wherein the device comprises an inertial sensor as set forth in Paragraph [0215] and Figure 4A, inertial sensor 64 to provide information on the position and orientation of the hardware or user (e.g. Paragraph [0792]).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as .
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peli et al (US Publication 2017/0087023) in view of Khokhlov (US Patent 9,811,916), as applied above, and further in view of Cutu et al (US Publication 2018/0204329).
Referring to claims 7 and 8, Peli et al or Peli et al in view of Khokhlov teaches the visual prosthesis according to claim 1, except wherein a disparity map is developed using a block matching algorithm by the video processor. 	Cutu et al teaches that it is known to use a stereo camera which provides images to a processing unit which implements a block-matching algorithm to generate a disparity map as set forth in Paragraphs [0019], [0036] and [0047] to provide simple substitution of one known element for another to obtain generation of a distance (depth) map.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Peli et al, with a stereo camera which provides images to a processing unit which implements a block-matching algorithm to generate a disparity map as taught by Cutu et al, since such a modification would provide the predictable results of a simple substitution of one known element for another to obtain generation of a distance (depth) map.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peli et al (US Publication 2017/0087023) in view of Khokhlov (US Patent 9,811,916), as applied above, and further in view of Bradski et al (US Publication 2016/0026253).
Referring to Claims 9 and 10, Peli et al or Peli et al in view of Khokhlov teaches the visual prosthesis according to claim 1, wherein the digital image processing system removes unwanted image information with a mask (e.g. Figure 8C illustrates removing the image outside the range by masking it with black and Figures 2A-2C illustrate masking the unwanted objects).  However, Peli et al does not explicitly disclose wherein the mask is refined using open and close morphology operations. 	Bradski et al teaches that it is known to use a binary masking configuration (open or close) so that elements within a range (e.g. blocking out the tree limb or the sky) are open (e.g. showing one of the tree limb or the sky) when they are to be perceived and closing those elements that are not to be perceived (e.g. blocking out the other of the tree limb or the sky) as set forth in Paragraphs [0277-0280] to provide identification of the object closer to the user as opposed to the background at a viewing distance of optical infinity.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Peli et al, with the VPU uses a mask refined using open and close morphology operations as taught by Bradski et al, since such a modification would provide the predictable results of identification of the object closer to the user as opposed to the background at a viewing distance of optical infinity.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983.  The examiner can normally be reached on Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792